                       Case 20-11947-MFW            Doc 149        Filed 09/09/20        Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                               1
CHAPARRAL ENERGY, INC., et al.,                              : Case No. 20-11947 (MFW)
                                                             :
                           Debtors.                          : (Jointly Administered)
                                                             :
                                                             : Re: Docket Nos. 5, 77 & 99
------------------------------------------------------------ x
         CERTIFICATE OF NO OBJECTION REGARDING MOTION OF DEBTORS FOR
        ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING THE PAYMENT OF
            CERTAIN TAXES AND FEES AND (II) GRANTING RELATED RELIEF

             The undersigned hereby certifies that Chaparral Energy, Inc. and its subsidiaries that are

    debtors and debtors in possession (collectively, the “Debtors”) have received no answer,

    objection or any other responsive pleading with respect to the Motion of Debtors for Entry of

    Interim and Final Orders (I) Authorizing the Payment of Certain Taxes and Fees and (II)

    Granting Related Relief [Docket No. 5] (the “Motion”) filed by the Debtors with the United

    States Bankruptcy Court for the District of Delaware (the “Court”) on August 16, 2020. The

    undersigned further certifies that no answer, objection or other responsive pleading to the Motion

    has appeared on the Court’s docket in the above-captioned chapter 11 cases. Pursuant to the

    Interim Order Under 11 U.S.C. Sections 105(a), 363(b), 506(a), 507(a)(8) and 541 and Fed. R.

    Bankr. P. 6003 (I) Authorizing the Payment of Certain Taxes and Fees and (II) Granting Related

    Relief [Docket No. 77] and the Notice of (A) Entry of Interim Order Under 11 U.S.C. Sections


    1
         The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
         have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
         (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
         Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
         Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
         Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
         Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
         73114.



    RLF1 23975454v.1
                   Case 20-11947-MFW     Doc 149     Filed 09/09/20        Page 2 of 3




105(a), 363(b), 506(a), 507(a)(8) and 541 and Fed. R. Bankr. P. 6003 (I) Authorizing the

Payment of Certain Taxes and Fees and (II) Granting Related Relief; and (B) Final Hearing

Thereon [Docket No. 99], any objection or response to the Motion was to be filed and served no

later than September 8, 2020 at 4:00 p.m. (prevailing Eastern Time).




                            [Remainder of page intentionally left blank]




                                                 2
RLF1 23975454v.1
                   Case 20-11947-MFW    Doc 149        Filed 09/09/20   Page 3 of 3




         WHEREFORE, the Debtors respectfully request that an order, substantially in the form

attached hereto as Exhibit A, be entered at the earliest convenience of the Court.

Dated: September 9, 2020
       Wilmington, Delaware
                                             /s/ Travis J. Cuomo
                                             John H. Knight (No. 3848)
                                             Amanda R. Steele (No. 5530)
                                             Brendan J. Schlauch (No. 6115)
                                             Christopher M. De Lillo (No. 6355)
                                             Travis J. Cuomo (No. 6501)
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             One Rodney Square
                                             920 North King St.
                                             Wilmington, Delaware 19801
                                             Telephone: 302-651-7700
                                             Fax: 302-651-7701
                                             E-mail: knight@rlf.com
                                                      steele@rlf.com
                                                      schlauch@rlf.com
                                                      delillo@rlf.com
                                                      cuomo@rlf.com

                                             - and -

                                             Damian S. Schaible (admitted pro hac vice)
                                             James I. McClammy (admitted pro hac vice)
                                             Angela M. Libby (admitted pro hac vice)
                                             Jacob S. Weiner (admitted pro hac vice)
                                             DAVIS POLK & WARDWELL LLP
                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: 212-450-4000
                                             Fax: 212-701-5800
                                             Email: damian.schaible@davispolk.com
                                                    james.mcclammy@davispolk.com
                                                    angela.libby@davispolk.com
                                                    jacob.weiner@davispolk.com

                                             Proposed Counsel for Debtors and
                                             Debtors in Possession




                                                3
RLF1 23975454v.1
